09-0228-ag
    Chen v. Holder
                                                                                  BIA
                                                                              Lamb, IJ
                                                                          A095 710 129
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13 th day of April, two thousand ten.

    PRESENT:
             JOSEPH M. McLAUGHLIN,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                    Circuit Judges.
    _______________________________________

    CHUA HUA CHEN, ALSO KNOWN AS CUI HUA
    CHEN, ALSO KNOWN AS KA MAN YIU,
             Petitioner,

                     v.                                    09-0228-ag
                                                           NAC
    ERIC H. HOLDER, JR., * UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Norman Kwai Wing Wong, New York, N.Y.



                 *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General, Terri J. Scadron, Assistant
                       Director, Surell Brady, Trial
                       Attorney, Office of Immigration
                       Litigation, Civil Division, United
                       States Department of Justice,
                       Washington, DC


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Chua Hua Chen, a native and citizen of China,

seeks review of a May 8, 2008, order of the BIA denying her

motion to remand and affirming the June 26, 2007, decision

of Immigration Judge (“IJ”) Elizabeth A. Lamb denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Chua

Hua Chen, No. A095 710 129 (B.I.A. May 8, 2008), aff’g No.

A095 710 129 (Immig. Ct. N.Y. City June 26, 2007).      We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

applicable standards of review are well-established.         See

                              2
8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90,

95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99,

110 (2d Cir. 2008).

    The record supports the agency’s determination that Chen

failed to establish eligibility for asylum or withholding of

removal.    Contrary to Chen’s argument that she suffered past

persecution, the agency reasonably determined that the

treatment she received for printing Falun Gong booklets

failed to rise to that level.       See Ivanishvili v. U.S. Dep’t

of Justice, 433 F.3d 332, 341 (2d Cir. 2006); Ai Feng Yuan

v. U.S. Dep’t of Justice, 416 F.3d 192, 198 (2d Cir. 2005)

(finding that “persecution is an extreme concept that does

not include every sort of treatment our society regards as

offensive”)(alteration and internal quotation marks

omitted).    With respect to her fear of future persecution,

the BIA reasonably found that even assuming government

officials in China sought to arrest her, she failed to

demonstrate that any harm would rise to the level of

persecution, given that she was not a Falun Gong

practitioner and had not been harmed in the past.       See Jian

Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (finding

that a fear is not objectively reasonable if it lacks “solid


                                3
support” in the record and is merely “speculative at best”).

Accordingly, the agency did not err in denying Chen’s

application for asylum and withholding of removal.

    Chen further challenges the agency’s denial of her

application for CAT relief, arguing that the background

evidence in the record demonstrates that it is more likely

than not that she will be tortured by Chinese government

officials on account of her illegal departure.   We find no

merit to that argument.   As we have held, an applicant

cannot demonstrate that she is more likely than not to be

tortured “based solely on the fact that she is part of the

large class of persons who have illegally departed China”

and on generalized evidence indicating that torture occurs

in Chinese prisons.   Mu Xiang Lin v. U.S. Dep’t of Justice,

432 F.3d 156, 160 (2d Cir. 2005)(emphasis omitted).

    Finally, we conclude that the BIA did not abuse its

discretion in denying Chen’s motion to remand.   See Li Yong

Cao v. U.S. Dep't of Justice, 421 F.3d 149, 151 (2d Cir.

2005).   The BIA reasonably determined that Chen failed to

demonstrate eligibility for relief based on her fear that

she would be sterilized for violating China’s family

planning policy by giving birth to more than one child.     See


                              4
Jian Hui Shao v. Mukasey, 546 F.3d 138, 158-73 (2d Cir.

2008) (upholding the BIA’s decisions in Matter of J-H-S-, 24

I & N Dec. 196 (BIA 2007); Matter of J-W-S-, 24 I & N Dec.

185 (BIA 2007); Matter of S-Y-G-, 24 I & N Dec. 247 (BIA

2007)).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              5